Per Curiam.

R.C. 5717.02 stated, in pertinent part:
“* * * The notice of appeal shall have attached thereto and incorporated therein by reference a true copy of the notice sent by the commissioner or director to the taxpayer or enterprise of the final determination complained of, and shall also specify the errors therein complained of.”
It is essentially admitted that appellant failed to file the required notice, and that the failure to file occurred prior to the September 25,1985 amendment to the above statute.1 The jurisdictional question is therefore foreclosed under authority of our recent case, Hanson Machinery Co. v. Limbach (1986), 22 Ohio St. 3d 209, which decided the very issue presented in this case.
Accordingly, the decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Celebrezze, C.J., Sweeney, Locher, Holmes and Douglas, JJ., concur.
C. Brown and Wright, JJ., dissent.

 R.C. 5717.02 was amended to include the following: “* * * [F]ailure to attach a copy of such notice and incorporate it by reference in the notice of appeal does not invalidate the appeal.”